            Case 1:19-cv-11171-NMG Document 1 Filed 01/03/19 Page 1 of 16




                                                     UNITED STATES DISTRICT COURT
                                                        DISTRICT OF;, N E\V JERSEY

By: Mary E. Lenti, Esquire
Attorney No.: 029932011
THE LENTI LAW FIRM, LLC
137 High Street, Fourth Floor
Mount Holly, NJ 08060
TeJ:·(609) 265-9604
Fax: (609) 265-9605                                                                   REC·E!VED
Attorney for Plaintiff
                                                                                              JAN O3 2019
FALL RIVER AREA REVITALIZATION                                                            AT 8:30               M
CORPORATION,                                                                                 WILLIAM T. WALSH
                                                                                                  CLERK
                                                                                                        I

                           PLAINTIFI\
v.




                                                                           COJ\:fPLAINT
CITY OF FALL RIV;ER
                 ' l)f:·'f)l·'N· I)AN.
                                   F\.l. T'J"'(<;,\
                                         · . \')·
                            . . . ., ......,.L   .




         Plaintiff FALL RIVER AREA REVITALIZATION CORPORATION ("FRAR"), by their

attorney, THE LENTI LAW FIRM, LLC for the Complainant against the Defendant, CITY OF FALL

RIVER MASSACHUSSETTS ("ClTY'), respectfully allege, upon infonnation and belief: as follows:

                                                        AS TO THE PARTIES:

I. FRAR is a Massachusetts corporation, who business address is 1 North Pavilion Avenue,

County of Burlington. City of Riverside, State of New Jersey.

2. Upon information and belief, at all times hereinafter mentioned, CITY, is a municipality. in

the State of Massachusetts with a government address of One Government Center, FalJ River,

Massachusetts 02722.

                                                     JURISDICTION AND VENUE:

3. This Court has subject matter jurisdiction over this action pursuant to 28 lJ.S.C. 113 L 28 U.S.C. and

                                                                                                                    2
          Case 1:19-cv-11171-NMG Document 1 Filed 01/03/19 Page 2 of 16




2R1J.S.C. 1367 and 28 U.S.C. 1962(£\ 1962( d) and 1964 (c)

4. Venue is proper in New Jersey pursuant to 18 U.S.C.1965

                                     .FACTUAL ALLEGATIONS

5. On June 22, 20 l 7, FRAR, tendered$ l 0.000.00, in consideration of and prior to the time of an

auction, FRAR had a successful bid and won the auction ("AUCTION") that CITY held for the sale of

the King Phillip Mill located at 372 Kilburn Street in Fall River. Massachusetts 02724

("·PROPERTY'').

4. FRAR had appointed Mr. Richard Derosas C'DEROSAS"), as an officer of FRAR.

DEROSAS was acting as the liaison with the crrY and residents. kno\vn as the South End Community

("'COMMlJNlTY"). All individuals within the city administration and the various governing bodies

w~_re. aware that DEROSAS was simpJy an officer of FRAR, appointed to undertake specific tasks.

They were aware that the role ofDEROSAS was soJely to (a) present the development plan ofFRAR

to the community, (b) bid at the AUCTJON at the sole direction of FRAR and (c) execute the

Memorandum of Sale ('"MOS") under the direction of FRAR with no ability to undertake any actions

without the express authorization of FRAR._As a result of such successful bid, by DEROSAS on

behalf ofFRAR, FRAR won the auction and the right to proceed with the MOS and the acquisition of

the PROPERTY. The CITY vvas a\vare~ by vvay of correspondence from the offices of FRAR that

DEROSAS was not authorized to make any other decisions, take any actions or make any

determinations with regard to the MOS and PROPERTY as well as any other item related to FRAR and

the MOS that was executed by the crrY with FRAR.        . As a result of such AUCTION, the CITY

executed a binding, contractual agreement the MOS with FRAR for the sale of the PROPERTY.

6. Mayor Jasiel F. Correia Il ("MAYOR"), City Administrator Ms. Cathy Ann Viveiros

('"VIVEIROS'"). City of Fall River Attorney Matthew J. Thomas ("THOMAS") and other ofticials were

aware that DEROSAS was expressly involved by virtue of the choice ofFRAR and that FRAR was.

without doubt, both the purchaser and entity with which CITY had a binding MOS.
          Case 1:19-cv-11171-NMG Document 1 Filed 01/03/19 Page 3 of 16




6. At the time of the signing of the MOS, CITY had been notified that prior to DEROSAS

executing any documents, such had to be vetted by FRAR and approved :tbr such execution. In fact,

THOMAS required that documentation be provided authorizing DEROSAS to execute the MOS. AH

dealings with the Municipality were clearly indicative and statements were clearly made as to the sole

role of DEROSAS being a figurehead with limited authority, which was expressly to speak to (a) speak

to the COMMUNITY on behalf of FRAR as its officer and to (b) execute the MOS only. No other

do~µrnentation was to be executed by DEROSAS, without the express written consent of FRAR.

7. July 25, 2017,FRAR received one or more notices/letters ("Notices'') from a city agency as to the

city having misappropriated monies, for which return the monies were legally required. Furthermore,

the notice further stated that unless a waiver was received, work on the PROPERTY could be delayed,

by a certain number of months which were critical to FRAR, if the monies were not returned to either

the agency of the state of New Jersey. lt was made clear that. if a closing were to occur, and such

monies, were not paid, FRAR would be exposed to liability, demands for repayment of such monies and

a potential deed restriction. FRAR, in tum, requested of the CITY
                                                                \
                                                                  that such monies be repaid to the

appropriate parties. It was eqqally made clear that. if such monies were not repaid, such would be

considered misappropriation of funds and fraud, with the latter being evidenced by reasons the ClTY

gave for obtaining such monies when, in fact. such \Vas clearly not the purpose for which the monies

were set forth. The fear ofFRAR was that, in the event of a closing, litigation would occur and a deed

restriction would be placed upon the PROPERTY with the result being a loss of value and an inability

to develop the PROPERTY.

8. There was concern that there other items that were not known to FRAR and for which such

liabilities would then attach themselves to FRAR subsequent to closing. Such-fear was due to the

inappropriate and inaccurate representations of the CITY as to the basis for obtaining such funds and

the fact that the CITY would not provide a representation as to their being no other actions taken that

resulted in misappropriation of monies, enrichment of any office holders by way of monies that were

                                                                                                          4
          Case 1:19-cv-11171-NMG Document 1 Filed 01/03/19 Page 4 of 16




not due to them.

9. It must be noted that the CITY was aware that its refusal, to return monies to the agency,

w~uld result in material damage to FR.AR and the Property. The CITY was also aware that the ability

of the Historical Commission to delay demolition. Despite multiple queries, as to there being any issues

that would impede development, the CITY denied knowledge of any. Despite the request that the

monies be returned to the agency, the CITY refused to do so. Despite the request that there be some

accommodation in regard to timing, due to the issue of demolition possibly causing delays, the CITY

refused to consider it despite the issue of the demolition being delayed, the CITY refused to consider it.

I 0. In essence, the city decided to take money and not return it, as it was supposed to. The CITY hid

two major issues that would have affected its ability to sell the property as well as affect the quick time

frame it was seeking.

11. When there is a tax sale, it is common for all obligations to be eliminated. i.e. taxes, liens and etc.

The aforementioned could not be eliminated and would survive transfer by way of such sale. The

m'isappropriation of funds and the impact upon the PROPERTY would not have been difficult for any

buyer to have discovered.The ability of the CITY to delay matters, due to the issue of demolition. is

also something the CITY was aware of and chose to hide. Yet. even after such was brought to the

attention of the CITY, it chose to completely disregard (a) the fact that it had not disclosed these issues

and (b) refuse to discuss the matter in any respect, despite such being )egitimatc c-oncer6s of any buyer

and any seller would have understood and have been opened to suc-h discussion. ln essence, the CITY

tried to avoid its responsibility as both a responsible seller and to attempt to both deceive the buyer,

benefit from its position as the CITY to be able to hide such matters and unadjusted enrich itself by

receiving proceeds from the AUCTION~ ensuring the outcome of the election and simply being able to

eliminate a source of significant obligation and liability, due to the condition of the PROPERTY and

the continued drain on its resources.

12. Though the MOS states that the PROPERTY would be conveyed in an '·As-Is'~ condition, such is

                                                                                                              5
          Case 1:19-cv-11171-NMG Document 1 Filed 01/03/19 Page 5 of 16




associated with the physical aspects of the PROPERTY, market conditions and other related matters.

Such does not pertain to issues arising out of misallocation of funds and liability resulting from such

actions. In the event the "As Is" condition were to truly apply to the issues raising within this Section

12, the CITY would have had no problem with disclosure of such issue as well as dealing with the

matter. Instead. the CITY engaged in subterfuge and deception in hiding the issue in the hopes of

deceiving FRAR by way of FRAR. unknowingly, and without the possibility of discovering such issue.

It was by virtue of a fluke that the FRAR were able to find out about the matter. It is understood that

the CITY has attempted to prevent FRAR from finding out about the matter, of both the funds and the

demolition delay by virtue of claiming that there was no ability to obtain historic credits on the

PROPERTY. By virtue of not being able to obtain such credits, FRAR would have, ostensibly, had no

reason to speak with the historic commission and. therefore, discovering these issues that were hidden

by the CITY. It was only by virtue ofFRAR's repeated attempts to understand the discrepancy

between what could be obtain by way of historic credits and the C]TY's position, that it had contact

with the historic commission which, in turn, sent the letter once it realized that the CITY was not

abiding by its legal obligations.

13. Shortly thereafter, FRAR had brought to the C[TY's attention the aforementioned concerns, the

CITY had decided to conspire with DEROSAS to deprive FRAR of its rights and to publicly defame

and slander FRAR in its drive to replace FRAR with a party that was compliant with its underlying

agenda. The CITY came to an understand with DEROSAS to replace FRA Ras the entity who had the

rights: to purchase the PROPERTY. FRAR became mvare of such sudden drnnge, by way of public

announcements by the MAYOR in the press and other media outlets. Under no circumstance, did the

CITY provide any type of notice or warning that it had taken such action. The CITY chose to ignore

FRAR and to both interfere with and to destroy any rights FRAR had under the MOS that was executed

between FRAR and the CITY. In addition to providing no notice of its arbitrary and capricious actions,

the CITY also did not ofter to reimburse FRAR for any costs incurred, including but not limited to the

                                                                                                            6
          Case 1:19-cv-11171-NMG Document 1 Filed 01/03/19 Page 6 of 16




deposit in the amount of$5,500.00, made at the time of execution of the MOS. Also, the CITY never

sent a notice of default, notice of objection or any other reason as to its proceeding with DEROSAS.

The CITY ignored a number of calls and emails from FRAR to discuss the matter and to understand

why the CITY had taken such actions.

13. The CITY repeatedly ignored FRAWs requests to discuss and possibly remedy the situation. In

fae(\vhen FRAR indicated its readiness to close but requesting an extension of time, the CJTY

refused to provide such extension. However, the CITY did express an intention to provide an

extension of time to DEROSAS for closing the transaction. Most astonishingly, the CITY

pronounced its intention to provide such extension to DEROSAS by way of press announcement,

continuing its intention to maintain DEROSAS as the developer, while completely trampling upon

the rights of FRAR to the acquisition of the PROPERTY under a legalJy-binding MOS.

14. A number of announcements were made, representation \Vas made as to DEROSAS being the

developer and it blatantly stated that the ClTY was ignoring FR.AR. All actions taken by the CITY \Vere

in blatant disregard for the rights of FR.AR and destroyed its abilities to pursue the acquisition of the

PROPERTY as well as any other transactions within the City of Fall River and other areas that were

a\ya_re that FRAR had a MOS but had mysteriously and without any notice, been unable to perfonn.

                                                COUNTONE

                              (Negligent misrepresentation-All Defendants)

15. Plaintiff repeats and re-alleges each and every allegation set forth above with the same force and

effect as though set :forth herein at length.

16. Plaintiff has complied with all of the obligations, to the Defendant. Defendant had a clear

obligation, m;1der the MOS that was executed between the PlaintitT and the Defendant on June 22,

2017, which Defendant clearly breeched.

17. The Defendant's actions and its intentions will be proven by way of testimony from several

members associated with the city government and its agencies and/or city council. It will become
                                                                                                            7
          Case 1:19-cv-11171-NMG Document 1 Filed 01/03/19 Page 7 of 16




abundantly clear that the Defendant had iritended to default on the MOS and to do so for a number of

reasons including, but not necessarily limited to~ the need to escape its obligations to one or

more other parties and win the election by way of the votes of the community which were based upon

the manner in which the Defendant would portray its success in selling the development and the ability

to eliminate certain liabilities and exposure of the Defendant.

18. Defendant faulted under the terms of the MOS.

19. As a result of Defcndanfs default under the terms of the MOS. Plaintiff has incuITed damages and

consequential damages at an amount of $62.500,000.00, which will be proven at trial, based upon

financial calculations, potential testimony and the standards of real estate development, profit and

Joss and other measures and valuations.

20. At the time of execution of the MOS, the Defendant was provided with documentation as to the

location to which any correspondences and notices should be sent. On November l, 2017, a Notice of

Default was sent by Defendant to the registered agent of the Plaintiff in S()ston, Massachusetts by

certified mail. The Defendant was aware that such was not a location from which we would receive

such correspondence on a timely basis. The Notice of Default was not seen until November 28· 2018

via an email sent by the registered agent of the Plaintiff which was in a spam folder. In addition, the

notice was not addressed to the Plaintiff: hence, causing even more confusion. Also, the notice states

that there was time of the essence within the MOS that is a clear falsehood on the part of the

Defendant. The sending of such notice is a clear indication was the Defendant to create the veneer of

doing the right thing while, at the same time, achieving its goals as it continues its deception. It is also

notable that October 31, 20 l 7 was the date of closing and the notice of default was immediately sent

less than 24 hours after such date. In addition, until the date of this notice. there was no other

correspondence sent by the Defendant to the Plaintitl: there was no request by the Defendant for

scheduling of the closing, there was no response to a number of phone calls and emails to the

Defendant by the Plaintiff In essence, the Defendant chose to ignore all reasonable means to proceed

                                                                                                               8
           Case 1:19-cv-11171-NMG Document 1 Filed 01/03/19 Page 8 of 16




with the transaction and to attempt to evade its liabilities and responsibility under this transaction.

                                               COUNTTWO

                                                (Conspiracy)

2 :I. Testimony will be provided by one or more parties that the Defendant chose to default by virtue of

its desire to proceed in a way that was entirely to its liking. The Defendant chose to immediately

default and appoint DEROSAS as the new developer without warning to Plaintiff. due to its belief that

the process might take longer and adversely effect the ability to obtain votes from the community.

Hence, in addition to the desire not to be held accountable for monies ,vhich had been misappropriated

and to garner votes at the highest level possible from the community~ the Defendant chose to default

upon the MOS with Plaintiff and pursue matters with a party who was much more pliable and would be

subservient to the demands of the CITY and to do whatever he was told to.

22. Plaintiff repeats and re-alleges each and every allegation set forth above with the san1e force and

effect as though set forth herein at length.

                                               COUNT THREE

                                          (Tortious Interference)

23 Defendant was aware that DEROSAS had no ability to develop the PROPERTY without Plaintiff:

due to the legally binding obligations of both the CITY under the MOS with Plaintiff and DEROSAS

as an officer of Plaintiff.

24~ Plaintiff received a letter on August I 0, 20 l 7 from John H. Cunha, Jr. of Cunha; Holcomb~ P.C.,

attorney for DEROSAS, which confirmed by implication as well as clear statements the

aforementioned. Defendant had aJso received a copy of such letter. Despite its receipt of such letter and

its awareness that DEROSAS had no rights to proceed with the Defendant, as well no financial

capability to do so, the Defendant chose to proceed with DEROSAS and to blatantly disregard the

rights of Plaintiff and to default under the terms of the MOS. In addition, Defendant knew that it

would be unable to proceed with DEROSAS, due to DEROSA.S-s lack of financial capability, as had

                                                                                                           9
          Case 1:19-cv-11171-NMG Document 1 Filed 01/03/19 Page 9 of 16




been expressly stated in the beginning by Plaintiff at the time that the AUCTION had been won.

THOMAS, VIVlEROS and other parties were aware that DER OS AS had a small chance of being able

to develop the PROPERTY and yet, they decided to proceed \vith DEROSAS when the Defendant

found the Plaintiff to want to do the right thing by virtue of declaim by the Defendant as well as to

work something out. due to the problem which could not have been considered to be "As-Is"

conditions. due to such issues being the result of deception and other conduct on the part of the

Defendant.

                                               COUNT FOUR

                                                (Negligence)

25. Plaintiff repeats and re-alleges each and every allegation set forth above with the same force and

effect as though set forth herein at length.

26. DefendantwasawareofalloftheaforementionedPoints 11, 12, 13, 14, 15, 16, l7and 18.

27 All actions taken by the Defendant were reckless and in blatant disregard of its obligations under

the terms of the MOS.

2s"As a result of Defendant's actions, in contravention of the MOS and the common rules

governing transactions, Plaintiff has incurred damages in the amount of $62,500,000.00.

29. At all times, Defendant had counsel by way of THOMAS as well as corporate counsel by way of

Joseph Macy ("MACY"). THOMAS was present at the AUCTION, was completely aware of any and

all of the aforementioned points and the actions taken by and blatant disregard by Defendant of its

contractual obligations and the damages incurred by the Defendant and the liability that would be

incurred by the Defendant. Any attorney would be aware that conduct under a legally binding contract,

taken by Defendant, could result in liability and exposure to claims for actual damages and

consequential damages.




                                                                                                         10
             Case 1:19-cv-11171-NMG Document 1 Filed 01/03/19 Page 10 of 16




                                               COUNT FIVE

                            (Aiding and Abetting the Commission of Torts)

30 PJaintiff repeats and re-alleges each and every al legation set forth above with the same force and

effect as though set forth herein at length.

31 Plaintiff had a business relationship with DE ROSAS. by way of DEROSAS having been

appointed to be President of Plaintiff's corporation and to solely execute documentation at the time of

the AUCTION and to present the development plans of the Plaintiff's to the community. Such was the

Jim it of the ability of DE ROSAS to undertake any action in regard to the PROPERTY.

32 Defendant was aware of such relationship and the limitations imposed upon DE ROSAS by way of

his acting as an officer of the Plaintiff. Defondant directly interfered with the ability of Plaintiff to

control the actions and to assert its rights vis-a-vis DEROSAS. By arbitrarily and capriciously

appointing DEROSAS as the developer, in direct contravention of both the Defendant's contractual

obligations, the Defendant caused substantial and material damage to the position of Plaintiff in regard

to its relationship with DEROSAS as well as its ability to assert its rights under the MOS.

33 Defendant was aware that its actions were detrimental to the Plaintiff. Defendant also was m.vare

what the consequences would be for the Plaintiff

34 Any reasonable person, even if not an attorney or someone who undertakes contracts on a regular

basis, would realize what the impact would be of such actions that Defendant had undertaken and the

consequences, both monetary an.d non-monetary, to Plaintiff in both financial losses, loss of

opportunity and reputation. Claims were made, in the public arena, that were most damaging to

PJ~intiff.

35As a result of the foregoing breakdown of the ability of the Plaintiff to proceed, both in terms of

the development of the PROPERTY per the terms under the MOS as well as the Plaintiff's ability to do

business in the area and the state government. Plaintiff has incmTed damages in an amount of

$62,500,000.00.
                                                                                                            ]l
            Case 1:19-cv-11171-NMG Document 1 Filed 01/03/19 Page 11 of 16




                                                COUNT SIX

                              (Intentional/Fraudulent Misrepresentation)

36 Plaintiff repeats and re-alleges each and every allegation set forth above with the same force and

effect as though set forth herein at length.

37 Plaintiff entered into a valid contractual agreement with the Defendant.

38 Defendant had knowledge of the consequences and resulting damages that would be incurred by

the Plaintiff, though it was not aware of the amount at the time of its default.

39 Based upon the public announcements by the Defendant, ,vhich was so obviously and

diametrically in opposition to its contractual obligations under the MOS and its knowledge of the

relationship between the Plaintiff and DEROSAS and the Hmitations ofDEROSAS in any actions that

he could perform, it is impossible that the Defendant could not be aware of the consequences of its

actions.

40 Actions taken by the Defendant caused a breach of contract with such being intentional and

improper.

                                               COUNT SEVEN

                                           (Punitive Damages)

4]:_City conspired with DEROSAS to deprive FRAR of its rights.

42 City engaged iry. conduct for the purpose of Unjust Enrichment inclusive of economic and material

gain by elimination of the need to return the $100,000 to the agency, due to having silenced FRAR 's

objections to such nHsappropriation of funds.

43 Actions by the City by way of public announcements in the Herald resulted in Slander and

Material damage to the Plaintiff.

44 Actions by the Defendant resulting in a successful attempt in Tortious Interference by the

Defendant.

45 Actions by the Defendant created a clear rupture in the ability of P]aintiffto hold DEROSAS

                                                                                                        12
         Case 1:19-cv-11171-NMG Document 1 Filed 01/03/19 Page 12 of 16




accountable for liability incurred by way of the violation of his fiduciary obligations to the Plaintiff.

46 As a result of the foregoing and by way of both documentation and financial information, Plaintiff

has :incurred damages to be proven at trial in excess of $62,500,000.00




                                        DEMAND FOR RELIEF

        WHEREFORE, the Plaintiff respectfully requests that judgment may be entered in favor of

Plaintiff against Defendants for

   A. Compensatory damages

   B. Punitive damages,

   C. Consequential damages

   D. Statutory damages

   E. The imposition of a constructive trust upon Defendants

   F.   Equitable disorgement of all monies unlawfully obtained

  · G. Interest, attorney's fees, and cost of suit



     Date: 12/03/18                                                        THE LENTI LAW FIRM, LLC.




                                                                                                ·Marv Lenti
                                                                                  13 7 High Street, 4ti, Floor
                                                                                    Mount Holly, NJ 08060
                                                                                  lenti la\vfirm(aJ.gmai I.com
                                                                                              609-265-9604




                                                                                                            13
   Case 1:19-cv-11171-NMG Document 1 Filed 01/03/19 Page 13 of 16




                               DEMAND FOR JURY TRIAL


  Plaintiff hereby demands a trial by jury on all issues so triable.



Date: 12/03/18                                                         THE LENTI LAW FIRM, LLC.




                                                                                         Marv Lenti
                                                                            137 High Street, 4tii Floor
                                                                             Mount Holly~ NJ 08060
                                                                            lenti lawfi rm@g1nai I.coin
                                                                                         609-265-9604




                                                                                                    14
           Case 1:19-cv-11171-NMG Document 1 Filed 01/03/19 Page 14 of 16




By: Mary E. Lenti, Esquire
Attorney No.: 029932011
THE LENTI LAW FIRM, LLC
13 7 High Street, Fourth Floor
Mount Holly, NJ 08060
Tel: (609) 265-9604
Fax:· (609) 265-9605
Attorney for Plaintiff


FALL RIVER AREA REVITALIZATION
CORPORATION,

                      PLAINTIFF,
v.
                                                    DOCKET NO.:
CI1Y OF FALL RIVER
                                                    PLAINTIFF CERTIFICATION
                      DEFENDANT(s).


Wayne Burmas being duly sworn, deposes and says:



I am the President and CEO of FALL RIVER AREA REVITALIZATION., the Plaintiff in the within

action. I have read the foregoing SUMMONS AND VERIFIED COMPLAINT and know the contents

thereof. The same are true to my own personal knowledge, except as to those matters alleged on

information and belief, and as to those matters, I believe them to be true. The basis of my personal

knowledge and the matters alleged on information and belief includes the books and records in my

possession and in the possession of my attorney.



Dated:   /2- 3-!<:f


WAYNE BURMAS

                                                                                                       15
          Case 1:19-cv-11171-NMG Document 1 Filed 01/03/19 Page 15 of 16




Subscribed and sworn to before me




                                                                           16
               Case 1:19-cv-11171-NMG Document 1 Filed 01/03/19 Page 16 of 16



                                                               CERTIFICATION OF SERVICE

            I,
            TI
                   m~
                   ~(Nade.e
                            u(\~                       t   t, 611 ,
                                                      ofMoving'Party)"
                                                                                        , certify thlt a copy of my motion was served
                                                                                                     l
by __.....,.\i-->-f.....V-=.~-=-0---'Y'...:.:..;O-J\'----.--=~-=-(~___\.;...;:U-:;;.._.__ _ _ _ on \ \ l\   t~         upon:
            '                  (Mail, Personal Service, etc.)                                               (Date)
